 



EXHIBIT 10.10

SERVICE MARK LICENSE AGREEMENT

          This SERVICE MARK LICENSE AGREEMENT (this “Agreement”), dated as of
August 1st, 2000, by and between BECKER GAMING, INC., a Nevada corporation
having offices at 2605 S. Decatur Boulevard, Suite 218, Las Vegas, Nevada 89102
(the “Licensor”), and ARIZONA CHARLIE’S, INC., a Nevada corporation having
office at c/o Icahn Associates Corp. 767 Fifth Avenue, New York, New York 10153
(the “Licensee”). Licensor and Licensee are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

          Licensor has adopted and is using the words “ARIZONA CHARLIE’S” as a
service mark for casino and resort hotel/lodging services (the “Service Mark”).
Licensor has obtained common law rights to the Service Mark and has registered
the Service Mark pursuant to U.S. Service Mark Registration No. 2,213,115 issued
December 22, 1998 (the “Registration”).

          Licensee desires to exclusively use the Service Mark for casino and
resort hotel/lodging services and related uses in the State of Nevada and
elsewhere throughout the United Sates (the “Territory”).

          Licensor is willing to grant to Licensee the exclusive right and
license to use the Service Mark for casino and resort hotel/lodging services and
related uses in the Territory, all upon the terms and provisions and subject to
the conditions set forth in this Agreement.

          In consideration of the foregoing, the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration (the receipt
and sufficiency of which is hereby acknowledged by the Parties), the Parties
hereby agree as follows:

          1. Grant of License. (a) Licensor hereby grants to Licensee an
exclusive license for the right to use, under common law and under the auspices
and privileges provided by the Registration, the Service Mark in the Territory
for all purposes except the Reserved Purpose, as defined in sub-paragraph
(b) hereof, but including without limitation, in connection with the rendition
of casino and resort hotel/lodging services and such other related uses as
Licensee may, in its sole discretion, deem necessary (the “Goods/Services”), and
Licensee hereby accepts such license to use the Service Mark during the Term (as
hereinafter defined), subject to the terms and provisions set forth in this
Agreement.

               (b) Licensor agrees that during the Term of this Agreement, it
will not use or grant any other license and/or sublicense to use the Service
Mark in connection with the Goods/Services, without the prior written consent of
Licensee which consent may be withheld in

 



--------------------------------------------------------------------------------



 



its sole and absolute discretion. Notwithstanding the foregoing, Licensor shall
have the right, in its own name, to use a variation of the Service Mark (using
the word “Charlie’s” but not “Arizona”) solely as a tradename for a retail
establishments (the “Establishments “) selling food and alcohol for consumption
on premises where slot machines are operated (the “Reserved Purpose”), provided
that the Service Mark shall be used in accordance with the standards set forth
in Paragraph 3 below.

               (c) Licensee may without the consent of Licensor, from time to
time during the Term, in its sole and absolute discretion, add one or more
affiliates and/or subsidiaries as additional licensees under this Agreement (the
“Additional Licensees”), provided Licensee gives notice to Licensor of the names
and identities of the Additional Licensees, and provided further than the
Additional Licensees use the Service Mark in accordance with the standards set
forth in Paragraph 3 below.

               (d) Licensor hereby grants to Licensee an absolute right to
sub-license this Service Mark to any sub-licensee without the consent of
Licensor, but Licensee agrees to notify Licensor of the names and identities of
any sub-licensee and any such sub-licensee agrees to use the Service Mark in
accordance with the standards set forth in Paragraph 3 below.

          2. License Fee. The license granted herein is royalty free.

          3. Quality of Services. (i) (A) Licensee shall be required to render
or provide the Goods/Services in accordance with the standards of style, quality
and workmanship and consistent with the prestige and reputation of the Service
Mark which is in place on the date hereof at Arizona Charlie’s Hotel and Casino
located at 740 South Decatur Boulevard, Las Vegas, Nevada (collectively, the
“Standards of Quality”).

                         (B) In the event that Licensee fails to provide the
Good/Services in accordance with Standards of Quality, Licensor shall give
Licensee written notice thereof (a “Default Notice”) which notice shall include
a detailed description of all alleged deficiencies in Licensee’s provision of
the Goods/Services in accordance with the Standards of

- 2 -



--------------------------------------------------------------------------------



 



Quality. Commencing on the date of Licensee’s receipt of a Default Notice,
Licensee shall have a period of one hundred and twenty (120) days (the “Cure
Period”) to cure the matters described in a Default Notice; provided, however,
if the matters described in a Default Notice are of such a nature they are not
susceptible to cure within one hundred and twenty (120) days, then Licensee
shall not be deemed in default under this Agreement if Licensee commences
efforts to cure the matters described in Licensor’s Default Notice within said
one hundred and twenty (120) day period and Licensor thereafter continues such
efforts with reasonable diligence.

                         (C) Any controversy, claim or dispute arising out of or
relating to this Agreement including, without limitation, any matter cited in a
Default Notice or a Second Default Notice (as hereinafter defined) shall be
resolved, at Licensee’s election, by either (x) the commencement of a proceeding
or action in a court of competent jurisdiction, or (y) final and binding
arbitration under the auspices of the American Arbitration Association (“AAA”)
before a panel of three (3) arbitrators in accordance with the dispute
resolution procedures and the commercial arbitration rules of the AAA then in
effect which shall be situated in Las Vegas, Nevada, before a panel of
arbitrators chosen from a list of qualified arbitrators submitted by the AAA.
Licensor and Licensee shall select one arbitrator each, and the Parties shall,
mutually agree on the third arbitrator. If the Parties cannot mutually agree on
a third arbitrator, then the third arbitrator shall be selected by the AAA.

                         (D) The final determination of a majority of the
arbitrators in the arbitration beyond the possibility of appeal or judicial
review (whether as a matter of law or pursuant to the commercial arbitration
rules of the AAA then in effect) shall be conclusive and binding on the Parties
(the “Final Determination” ). The final decision of a court of competent
jurisdiction beyond the possibility of any further appeal shall be deemed a
final judgment and be binding upon the Parties (the “Final Judgment”).

                         (E) Notwithstanding anything contained herein to the
contrary, if Licensee receives a Default Notice, then Licensee shall have the
right, exercisable in Licensee’s sole and absolute discretion any time prior to
the expiration of the Cure Period, to give Licensor written notice (a “Dispute
Resolution Notice”) that Licensee intends to commence, at Licensee’s option, an
action or a proceeding in a court of competent jurisdiction or an AAA
arbitration (as described in Paragraphs 3(a)(i)(C) and (D), above) within sixty
(60) days of the

- 3 -



--------------------------------------------------------------------------------



 



date Licensee gives its Dispute Resolution Notice. In the event Licensee gives
Licensor a Dispute Resolution Notice, then the Cure Period shall be stayed and
tolled for the period of time commencing on the date Licensee gives its Dispute
Resolution Notice through and including the date that a Final Determination or a
Final Judgment, as the case may be, is rendered. Without limiting the generality
of the provisions of Paragraph 3(a)(ii) below, upon the rendering of a Final
Determination or Final Judgment, as the case may be, in which it was determined
that the matters cited in a Default Notice were meritorious, the Cure Period
shall be extended for a period of time equal to the greater of (x) the number of
days that remained in the original Cure Period on the date Licensee gave its
Dispute Resolution Notice (i.e. 120 days less the number of days lapsed between
the date Licensee received the Default Notice and the date Licensee gave its
Dispute Resolution Notice, or (y) the period of time stated in the Final
Determination or the Final Judgment for Respondent to cure such matters.

                    (ii) (a) Upon the expiration of the Cure Period (as the same
may be extended pursuant to the provisions of Paragraph 3(a)(i)(E) above),
Licensor shall give Licensee a second notice (the “Second Default Notice”) which
notice shall (x) contain a detailed description of those matters described in
the Default Notice which were not cured prior to the expiration of the Cure
Period, and (y) provide Licensee with an additional period (the “Second Cure
Period”) of sixty (60) days (in addition to the Cure Period) commencing on the
date of Licensee’s receipt of the Second Default Notice to cure the matters
described in the Second Default Notice. In the event that Licensee has not cured
the matters described in the Second Default Notice prior to the expiration of
the Second Cure Period, then the Licensor’s sole remedy shall be to terminate
this Agreement which termination shall be effective after ten (10) days written
notice by Licensor to Licensee.

                         (b) Licensor hereby acknowledges that the Standards of
Quality have been met as to Goods/Services provided or rendered under the
Service Mark by Licensee prior to the date of this Agreement. During the Term,
Licensor shall have the right and opportunity to confirm the maintenance of such
Standards of Quality.

          4. Term. (a) The term of this Agreement shall commence on August 1,
2000 and continue through August 1, 2099 (as and if extended pursuant to this
Paragraph, the “Term”). The term of this Agreement is automatically renewable
for additional consecutive

- 4 -



--------------------------------------------------------------------------------



 



ninety-nine (99) year terms unless terminated by the Licensee, in its sole
discretion, by providing written notice of its desire to terminate the Agreement
to the Licensor at the address listed herein.

                         (b) During the Term of this Agreement, Licensor shall
undertake, in its own name and at its own expense, to renew and/or maintain the
Registration in the Territory. Licensee agrees, at no cost to it, to cooperate
in the execution, filing and prosecution of any instruments or documents as are
reasonably necessary to maintain the Registration in the Territory. Upon the
request of Licensee, Licensor agrees, at no cost to it, to cooperate in the
execution, filing and prosecution of any new applications and to maintain any
additional registrations issued for any additional Goods/Services provided under
the Service Mark but not listed in the original Registration. In the event that
Licensor fails to fulfill its obligations under this subparagraph 4(b), then
Licensee is granted a power of attorney (coupled with an interest) to do so.

                         (c) Licensor will not take any action in the Territory
which would impair its enforceability of this Agreement or otherwise adversely
affect the rights granted to Licensee hereunder.

          5. Representations and Warranties. (a) Licensor represents and
warrants to Licensee as follows:

                    (i) Licensor is the sole owner of all right, title and
interest in and to the Service Mark and the Registration and the goodwill
associated with and symbolized by the Service Mark in the Territory, free and
clear, and to the best of Licensor’s knowledge, Licensee’s use of the Service
Mark pursuant to this Agreement and in accordance with the license granted
hereby will not infringe upon the rights of any other person and no other person
has any rights or claims to the Service Mark.

                    (ii) Licensor fully understands its right to discuss all
aspects of this Agreement with its private attorney, that to the extent, if any
that it desired, Licensor availed itself of this right, that Licensor has
carefully read and fully understands all of the

- 5 -



--------------------------------------------------------------------------------



 



provisions of this Agreement, that Licensor is competent to execute this
Agreement, that its agreement to execute this Agreement has not been obtained by
any duress and that Licensor freely and voluntarily enters onto it, and that
Licensor has read this document in its entirety and fully understands the
meaning, intent and consequences of this document.

                    (iii) Licensee fully understands its right to discuss all
aspects of this Agreement with its attorneys, that to the extent, if any that it
desired, Licensee availed itself of this right, that Licensee has carefully read
and fully understands all of the provisions of this Agreement, that Licensee is
competent to execute this Agreement, that its agreement to execute this
Agreement has not been obtained by any duress and that Licensee freely and
voluntarily enters onto it, and that Licensee has read this document in its
entirety and fully understands the meaning, intent and consequences of this
document

          6. Infringement. If Licensor or Licensee obtain actual knowledge of
any infringement or other violation (including, but not limited to, unfair
competition and dilution) of the rights in or claimed infringement of the
Service Mark by any third party in the Territory, Licensee or Licensor, as the
case may be, shall promptly notify the other, and Licensor and Licensee shall
immediately consult as to whether and what action should be taken with respect
to any infringement or violation or claimed infringement in the Territory. If
Licensor decides against taking action, Licensee shall be entitled to take
action against the infringement or other violation or claimed infringement or
violation in the Territory. Upon the request of Licensee, Licensor, at no cost
to itself, agrees to be joined as a party, if necessary for bringing such
action, provided that Licensee indemnify and hold Licensor harmless from any
claims, liabilities, losses, costs, damages, and expenses (including attorneys’
fees) that Licensor may incur as a result of being joined as a party to such
action. Licensor, at no cost to itself, and Licensee agree to cooperate fully in
all aspects of any action, suit or proceeding brought by Licensee, including,
but not limited to, the execution of necessary documents with regard to the
settlement thereof, and including, when necessary and upon reasonable notice,
for preparation and attendance at trial. Any legal expenses incurred in the
protection of the Service Mark in the Territory Initiated by Licensor shall be
borne by Licensor. Any legal expenses incurred in the protection of the Service
Mark in the Territory initiated by Licensee shall be borne by Licensee.

- 6 -



--------------------------------------------------------------------------------



 



          7. Miscellaneous Provisions. (a) Notices. Any notice, request, demand,
consent, approval or other communication which is required or permitted
hereunder shall be in writing. All such notices, requests, demands, consents,
approvals and other communications hereunder shall, except as otherwise
specifically provided herein to the contrary, be deemed to have been duly given
or made: if delivered in person, immediately upon delivery; if by Federal
Express, Express Mail or any other recognized overnight delivery service,
specified for next day delivery, upon receipt as evidenced by the courier
company’s records; and if mailed by United States Postal Service certified mail,
postage prepaid, return receipt requested, upon receipt. All notices, requests,
demands, consents, approvals and other communications hereunder are to be given
or made to the parties at the following addresses (or to such other address as
any party may designate by a notice given in accordance with the provisions of
this Paragraph 7):

              If to Licensor, to:
 
       

      Becker Gaming, Inc.

      2605 S. Decatur Boulevard, Suite 218

      Las Vegas, Nevada 89102

      Attention: Bruce Becker
 
       

      With a required copy to:
 
       

      Stutman, Treister & Glatt

      3699 Wilshire Boulevard, Suite 900

      Los Angeles, California 90010-2739

      Attention: Eric Goldberg, Esq.
 
            If to Licensee, to:
 
       

      Arizona Charlie’s, Inc.

      c/o Icahn Associates Corp.

      General Counsel

      New York, New York 10153

      Attention: Marc Weitzen, Esq.
 
       

      With a required copy to:
 
       

      Parker Chapin LLP
405 Lexington Avenue, 7th Floor

- 7 -



--------------------------------------------------------------------------------



 



         

      New York, New York 10174
Attention: Stephen E. Estroff, Esq.

                         (b) Binding Effect; Assignment. Except as otherwise
provided in this Agreement, every covenant, term, and provision of this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective heirs, legatees, legal representatives, successors,
transferees, and permitted assigns. Licensee may, in its sole and absolute
discretion, assign this Agreement or assign or otherwise transfer any or all of
its rights in and to the Service Mark without the consent of Licensor, provided
that any assignee is bound by the terms and conditions of this Agreement. The
representations, warranties and other terms and provisions of this Agreement are
for the exclusive benefit of the Parties hereto, and, except as otherwise
expressly provided herein, no other person shall have any right or claim against
any Party by reason of any of those terms and provisions or be entitled to
enforce any of those terms and provisions against any Party.

                         (c) Entire Agreement; Amendments. This Agreement shall
be effective as of the date first written above when executed by Parties and
delivered to the Licensor. This Agreement may have been executed in counterpart,
each of which shall be an original and all of which, when taken together, shall
constitute a single Agreement binding upon all of the parties hereto. This
Agreement shall be governed by and construed in accordance with the applicable
laws pertaining in the State of Nevada (other than those that would defer to the
substantive laws of another jurisdiction). Each and every modification and
amendment of this Agreement shall be in writing and signed by all of the
Parties, and each and every waiver of, or consent to any departure from, any
representation, warranty, covenant or other term or provision of this Agreement
shall be in writing and signed by each affected Party. This Agreement contains
the entire Agreement of the parties and supersedes all prior and other
representations, agreements and understandings (oral or otherwise) between the
parties with respect to the licensing of the Service Mark for the Services.

                         (d) Headings; Severability; Terms. The Parties
acknowledge and agree that the terms and provisions of this Agreement have been
negotiated, shall be construed fairly as to all parties hereto, and shall not be
construed in favor of or against any party. The section headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement. Capitalized terms used in this Agreement
without definition shall have the same meanings herein as are ascribed to such
terms in the original letter

- 8 -



--------------------------------------------------------------------------------



 



Agreement. In the event that any term or provision of this Agreement (other than
Section 1 hereof) shall be finally determined to be superseded, invalid, illegal
or otherwise unenforceable pursuant to applicable law by a governmental
authority having jurisdiction and venue, that determination shall not impair or
otherwise affect the validity, legality or enforceability (i) by or before that
authority of the remaining terms and provisions of this Agreement, which shall
be enforced as if the unenforceable term or provision were deleted or reduced
pursuant to the next sentence, as applicable, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement. If any term or
provision of this Agreement is held to be unenforceable because of the scope or
duration of any such provision, the parties agree that any court making such
determination shall have the power, and is hereby requested, to reduce the scope
or duration of such term or provision to the maximum permissible under
applicable law so that said term or provision shall be enforceable in such
reduced form.

                         (e) Additional Documents. Each Party agrees to do such
further acts and things and to execute and deliver such statements, assignments,
agreements, instruments and other documents as the other Party from time to time
reasonably may request in order to effectuate the purpose and the terms and
provisions of this Agreement, each in such form and substance as may be
reasonably acceptable to the Parties.

                         (f) Consent to Jurisdiction; Dispute Resolution. Each
Party hereby consents and agrees that the Supreme Court of the State of New
York, New York County and the United States District Court of the Southern
District of New York each shall have personal jurisdiction and proper venue with
respect to any dispute between the Parties including, without limitation, any
dispute relating to any alleged default of the terms and provisions of this
Agreement; provided that it is expressly agreed and understood by the Parties
that the foregoing consent shall not deprive Licensor or Licensee of the right
in its discretion to voluntarily commence or participate in any AAA arbitration
or proceeding or action in any court of competent jurisdiction anywhere in the
United States of America with respect to any such dispute and, in any such
dispute, no Party will raise, and each Party hereby expressly and irrevocably
waives, any objection or defense to any such jurisdiction as an inconvenient
forum. The Parties further acknowledge that remedies available at law to either
Party may not be adequate and, accordingly, the Parties agree that equitable
remedies may be appropriate under the circumstances. In the event of any
litigation or AAA arbitration between the Parties, the prevailing Party in any
such litigation or AAA arbitration shall be entitled to recover its reasonable
attorneys’ fees, costs and disbursements.

- 9 -



--------------------------------------------------------------------------------



 



                         (g) Relationship between the Parties. No term or
provision of this Agreement is intended to create, nor shall any such term or
provision be deemed or construed to have created, any employment, joint venture,
partnership, trust, agency or other fiduciary relationship between the Licensor
and Licensee or constitute Licensee as an employee, joint venturer, partner,
trustee, agent or other representative for or of the Licensor.

                         (h) Waiver of Terms. Either Party may waive compliance
by the other with any of the provisions of this Agreement. No waiver of any
provision of this Agreement shall be construed as a waiver of any other
provision of this Agreement; any waiver shall be limited to the instance and the
purposes for which it is given. Any waiver to be effective must be in writing
and signed by the party granting the waiver.

                         (i) Waiver of Jury Trial. In any action, suit or
proceeding in any jurisdiction brought against any Party by any other Party,
each Party hereby irrevocably waives trial by jury.

                         (j) No Waiver by Action, Etc. Any waiver or consent
respecting any representation, warranty, covenant or other term or provision of
this Agreement shall be effective only in the specific instance and for the
specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of a Party at any time or times to require performance of, or to exercise
its rights with respect to, any representation, warranty, covenant or other term
or provision of this Agreement in no manner (except as otherwise expressly
provided herein) shall affect its right at a later time to enforce any such
provision. No notice to or demand on any Party in any case shall entitle such
Party to any other or further notice or demand in the same, similar or other
circumstances. All rights, powers, privileges, remedies and other interests of
each Party hereunder are cumulative and not alternatives, and they are in
addition to and shall not limit (except as otherwise expressly provided herein)
any other right, power, privilege, remedy or other interest of such Party under
this Agreement or applicable law.

- 10 -



--------------------------------------------------------------------------------



 



                         (k) In the event of a breach of this Agreement by
either party the other party, in addition to any remedies at law shall be
entitled to appropriate equitable relief, it being acknowledged that legal
relief may, in of itself be inadequate to provide appropriate redress.

          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the day and year fast above written.

            LICENSOR:

BECKER GAMING, INC.
      By:   /s/ Bruce F. Becker         Name:   Bruce F. Becker        Title:  
President     

            LICENSEE:


ARIZONA CHARLIE’S, INC.
      By:   /s/ Ronald P. Lurie         Name:   Ronald P. Lurie        Title:  
Executive Vice President/
General Manager     

- 11 -